Exhibit 10.4

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”)  is dated as
of October 23, 2007 and is between Willow Financial Bank, a federally chartered
savings bank (the “Bank” or the “Employer”), and Matthew D. Kelly (the
“Executive”).

 

WITNESSETH

 

WHEREAS, the Bank was previously known as Willow Grove Bank;

 

WHEREAS, the Executive is currently employed as the Chief Wealth Management 
Officer of the Bank, and the Bank and the Executive have previously entered into
an employment agreement dated July 15, 2005 (the “Prior Agreement”);

 

WHEREAS, the Bank desires to amend and restate the Prior Agreement in order to
make changes to comply with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), as well as certain other changes; and

 

WHEREAS, in order to induce the Executive to remain in the employ of the
Employer and in consideration of the Executive’s agreeing to remain in the
employ of the Employer, the parties desire to specify the severance benefits
which shall be due the Executive by the Employer in the event that his
employment with the Employer is terminated under specified circumstances;

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1.                                      Definitions. The following words and
terms shall have the meanings set forth below for the purposes of this
Agreement:

 

(a)                                  Average Annual Compensation. The
Executive’s “Average Annual Compensation” for purposes of this Agreement shall
be deemed to mean the average amount of Base Salary and cash bonus paid to the
Executive by the Employer or any subsidiary thereof during the most recent five
calendar years preceding the year in which the Date of Termination occurs (or
such shorter period as the Executive was employed).

 

(b)                                 Base Salary. “Base Salary” shall have the
meaning set forth in Section 3(a) hereof.

 

(c)                                  Cause. Termination of the Executive’s
employment for “Cause” shall mean termination because of personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule or regulation (other than traffic violations or similar offenses) or
final cease-and-desist order, or material breach of any provision of this
Agreement.

 

--------------------------------------------------------------------------------


 

(d)                                 Change in Control. “Change in Control” shall
mean a change in the ownership of the Corporation or the Bank, a change in the
effective control of the Corporation or the Bank or a change in the ownership of
a substantial portion of the assets of the Corporation or the Bank, in each case
as provided under Section 409A of the Code and the regulations thereunder.

 

(e)                                  Corporation. “Corporation” shall mean
Willow Financial Bancorp, Inc.

 

(f)                                    Date of Termination. “Date of
Termination” shall mean (i) if the Executive’s employment is terminated for
Cause, the date on which the Notice of Termination is given, (ii) if the
Executive’s employment is terminated due to his death, the date of death, and
(iii) if the Executive’s employment is terminated for any other reason, the date
specified in such Notice of Termination.

 

(g)                                 Disability. “Disability” shall mean the
Executive (i) is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Employer.

 

(h)                                 Effective Date. The Effective Date of this
Agreement shall mean the date first written above.

 

(i)                                     Good Reason. Termination by the
Executive of the Executive’s employment for “Good Reason” shall mean termination
by the Executive based on the occurrence of any of the following events:

 

(i) any material breach of this Agreement by the Employer, including without
limitation any of the following: (A) a material diminution in the Executive’s
base compensation, (B) a material diminution in the Executive’s authority,
duties or responsibilities as prescribed in Section 2, or (C) a material
diminution in the authority, duties or responsibilities of the officer to whom
the Executive is required to report, or

 

(ii) any material change in the geographic location at which the Executive must
perform his services under this Agreement;

 

provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Employer within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Employer shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Employer received the written
notice from the Executive. If the Employer remedies the condition within such
thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition. If the Employer does not remedy the condition within
such thirty (30) day cure period, then the Executive may deliver a Notice of
Termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period.

 

2

--------------------------------------------------------------------------------


 

(j)                                     IRS. IRS shall mean the Internal Revenue
Service.

 

(k)                                  Notice of Termination. Any purported
termination of the Executive’s employment by the Employer for any reason,
including without limitation for Cause, Disability or Retirement, or by the
Executive for any reason, including without limitation for Good Reason, shall be
communicated by a written “Notice of Termination” to the other party hereto. For
purposes of this Agreement, a “Notice of Termination” shall mean a dated notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated, (iii) specifies a Date of Termination, which shall be
not less than thirty (30) nor more than ninety (90) days after such Notice of
Termination is given, except in the case of the Employer’s termination of the
Executive’s employment for Cause, which shall be effective immediately, and
except as set forth in Section 19(a) hereof; and (iv) is given in the manner
specified in Section 11 hereof.

 

(l)                                     Retirement. “Retirement” shall mean
voluntary termination by the Executive in accordance with the Employer’s
retirement policies, including early retirement, generally applicable to their
salaried employees.

 

2.                                      Term of Employment.

 

(a)                                  The Employer hereby employs the Executive
as Chief Wealth Management Officer, and the Executive hereby accepts said
employment and agrees to render such services to the Employer on the terms and
conditions set forth in this Agreement. Unless extended as provided in this
Section 2, this Agreement shall terminate on June 30, 2008. Prior to July 1,
2008 and each July 1 thereafter, the Board of Directors of the Employer shall
consider and review (after taking into account all relevant factors, including
the Executive’s performance hereunder) a one-year extension of the term of this
Agreement, and the term shall continue to extend each July 1 if the Board of
Directors approves such extension unless the Executive gives written notice to
the Employer of the Executive’s election not to extend the term, with such
written notice to be given not less than thirty (30) days prior to any such July
1. If the Board of Directors of the Employer elects not to extend the term, it
shall give written notice of such decision to the Executive not less than thirty
(30) days prior to any such July 1. If any party gives timely notice that the
term will not be extended as of any July 1, then this Agreement shall terminate
at the conclusion of its remaining term. References herein to the term of this
Agreement shall refer both to the initial term and successive terms.

 

(b)                                 During the term of this Agreement, the
Executive shall perform such executive services for the Employer as may be
consistent with his titles and from time to time assigned to him by the Board of
Directors of the Employer. During the term of this Agreement, the Executive
shall devote his best efforts and his full time effort to the affairs and
business of the Employer.

 

3.                                      Compensation and Benefits.

 

(a)                                  Base Salary. The Employer shall compensate
and pay the Executive for his services during the term of this Agreement at a
minimum base salary of $181,330 per year (“Base Salary”), which may be increased
from time to time in such amounts as may be determined by the Board of

 

3

--------------------------------------------------------------------------------


 

Directors of the Employer and may not be decreased without the Executive’s
express written consent. In addition to his Base Salary, the Executive shall be
entitled to receive during the term of this Agreement such bonus payments as may
be determined by the Board of Directors of the Employer.

 

(b)                                 Benefit Plans. During the term of this
Agreement, the Executive shall be entitled to participate in and receive the
benefits of any pension or other retirement benefit plan, profit sharing, stock
option, employee stock ownership, or other plans, benefits and privileges given
to employees and executives of the Employer, to the extent commensurate with his
then duties and responsibilities, as fixed by the Board of Directors of the
Employer. The Employer shall not make any changes in such plans, benefits or
privileges which would adversely affect the Executive’s rights or benefits
thereunder, unless such change occurs pursuant to a program applicable to all
executive officers of the Employer and does not result in a disproportionately
greater adverse change in the rights of or benefits to the Executive as compared
with any other executive officer of the Employer. Nothing paid to the Executive
under any plan or arrangement presently in effect or made available in the
future shall be deemed to be in lieu of the salary payable to the Executive
pursuant to Section 3(a) hereof.

 

(c)                                  Paid Time Off. During the term of this
Agreement, the Executive shall be entitled to paid time off in accordance with
the policies as established from time to time by the Board of Directors of the
Employer. The Executive shall not be entitled to receive any additional
compensation from the Employer for failure to utilize such paid time off, nor
shall the Executive be able to accumulate unused paid time off from one year to
the next, except to the extent authorized by the Board of Directors of the
Employer.

 

4.                                      Expenses. The Employer shall reimburse
the Executive or otherwise provide for or pay for all reasonable expenses
incurred by the Executive in furtherance of or in connection with the business
of the Employer, including, but not by way of limitation, automobile expenses
and other traveling expenses, subject to such reasonable documentation and other
limitations as may be established by the Board of Directors of the Employer. If
such expenses are paid in the first instance by the Executive, the Employer
shall reimburse the Executive therefor. Such reimbursement shall be paid
promptly by the Employer and in any event no later than March 15 of the year
immediately following the year in which such expenses were incurred.

 

5.                                      Termination.

 

(a)                                  General. The Employer shall have the right,
at any time upon prior Notice of Termination, to terminate the Executive’s
employment hereunder for any reason, including without limitation termination
for Cause, Disability or Retirement, and the Executive shall have the right,
upon prior Notice of Termination, to terminate his employment hereunder for any
reason.

 

(b)                                 For Cause. In the event that the Executive’s
employment is terminated by the Employer for Cause, the Executive shall have no
right pursuant to this Agreement to compensation or other benefits for any
period after the applicable Date of Termination.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Voluntary Termination by the Executive. In
the event the Executive terminates his employment hereunder other than for
death, Disability, Retirement or Good Reason, then the Executive shall have no
right pursuant to this Agreement to compensation or other benefits for any
period after the applicable Date of Termination.

 

(d)                                 Death. In the event the Executive’s
employment hereunder is terminated due to death, neither the Executive nor his
estate or named beneficiaries shall have any right pursuant to this Agreement to
compensation or other benefits for any period after the Date of Termination.

 

(e)                                  Disability. In the event the Executive’s
employment hereunder is terminated due to Disability, the Executive shall be
entitled to receive any disability benefits provided under any disability plan
maintained by the Employer. Other than as set forth above, the Executive shall
have no right pursuant to this Agreement to compensation or other benefits for
any period after the Date of Termination.

 

(f)                                    Retirement. In the event the Executive’s
employment hereunder is terminated due to Retirement, the Executive shall have
no right pursuant to this Agreement to compensation or other benefits for any
period after the Date of Termination.

 

(g)                                 Involuntary Termination. In the event that
(i) the Executive’s employment is terminated by the Employer for other than
Cause, Disability, Retirement or the Executive’s death or (ii) such employment
is terminated by the Executive for Good Reason, then the Employer shall pay to
the Executive, within thirty (30) days following the Date of Termination, a cash
severance amount equal to one times the Executive’s current Base Salary;
provided, however, that this Section 5(g) shall not be applicable if the
termination of employment occurs concurrently with or subsequent to a Change in
Control.

 

(h)                                 Change in Control Termination. In the event
that (i) the Executive’s employment is terminated concurrently with or within
twelve (12) months following a Change in Control for other than Cause,
Disability, Retirement or the Executive’s death or (ii) the Executive elects to
terminate his employment for Good Reason, then the Employer shall, subject to
the provisions of Section 6 hereof, if applicable,

 

(A)                              pay to the Executive, within thirty (30) days
following the Date of Termination, a cash severance amount equal to two (2)
times the Executive’s Average Annual Compensation;

 

(B)                                maintain and provide for a period ending at
the earlier of (i) one year subsequent to the Date of Termination or (ii) the
date of the Executive’s full-time employment by another employer (provided that
the Executive is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (B)), at no cost
to the Executive, the Executive’s continued participation in all group
insurance, life insurance, health and accident insurance, and disability
insurance offered by the Employer in which the Executive was participating
immediately prior to the Date of Termination; provided that any insurance
premiums payable by the Employer or any successors pursuant to this Section
5(h)(B) shall be payable at such times and in such

 

5

--------------------------------------------------------------------------------


 

amounts as if the Executive was still an employee of the Employer, subject to
any increases in such amounts imposed by the insurance company or COBRA, and the
amount of insurance premiums required to be paid by the Employer in any taxable
year shall not affect the amount of insurance premiums required to be paid by
the Employer in any other taxable year; and provided further that if the
Executive’s participation in any group insurance plan is barred, the Employer
shall either arrange to provide the Executive with insurance benefits
substantially similar to those which the Executive was entitled to receive under
such group insurance plan or, if such coverage cannot be obtained, pay a lump
sum cash equivalency amount within thirty (30) days following the Date of
Termination based on the annualized rate of premiums being paid by the Employer
as of the Date of Termination; and

 

(C)                                pay to the Executive, in a lump sum within
thirty (30) days following the Date of Termination, a cash amount equal to the
projected cost to the Employer of providing benefits to the Executive for a
period of twelve (12) months pursuant to any other employee benefit plans,
programs or arrangements offered by the Employer in which the Executive was
entitled to participate immediately prior to the Date of Termination (excluding
(y) stock option plans, restricted stock plans and employee stock ownership
plans of the Employer and (z) bonuses and other items of cash compensation),
with the projected cost to the Employer to be based on the costs incurred for
the calendar year immediately preceding the year in which the Date of
Termination occurs and with any automobile-related costs to exclude any
depreciation on Bank-owned automobiles.

 

6.                                      Limitation of Benefits under Certain
Circumstances. If the payments and benefits pursuant to Section 5 hereof, either
alone or together with other payments and benefits which the Executive has the
right to receive from the Employer and its affiliates, would constitute a
“parachute payment” under Section 280G of the Code, then the payments and
benefits payable by the Employer pursuant to Section 5 hereof shall be reduced
by the minimum amount necessary to result in no portion of the payments and
benefits payable by the Employer under Section 5 being non-deductible to the
Employer pursuant to Section 280G of the Code and subject to the excise tax
imposed under Section 4999 of the Code. If the payments and benefits under
Section 5 are required to be reduced, the cash severance shall be reduced first,
followed by a reduction in the fringe benefits. The determination of any
reduction in the payments and benefits to be made pursuant to Section 5 shall be
based upon the opinion of independent counsel selected by the Employer and paid
by the Employer. Such counsel shall promptly prepare the foregoing opinion, but
in no event later than thirty (30) days from the Date of Termination, and may
use such actuaries as such counsel deems necessary or advisable for the purpose.
Nothing contained in this Section 6 shall result in a reduction of any payments
or benefits to which the Executive may be entitled upon termination of
employment under any circumstances other than as specified in this Section 6, or
a reduction in the payments and benefits specified in Section 5 below zero.

 

6

--------------------------------------------------------------------------------


 

7.                                      Mitigation; Exclusivity of Benefits.

 

(a)                                  The Executive shall not be required to
mitigate the amount of any benefits hereunder by seeking other employment or
otherwise, nor shall the amount of any such benefits be reduced by any
compensation earned by the Executive as a result of employment by another
employer after the Date of Termination or otherwise, except as set forth in
Section 5(h)(B)(ii) hereof.

 

(b)                                 The specific arrangements referred to herein
are not intended to exclude any other benefits which may be available to the
Executive upon a termination of employment with the Employer pursuant to
employee benefit plans of the Employer or otherwise.

 

8.                                      Withholding. All payments required to be
made by the Employer hereunder to the Executive shall be subject to the
withholding of such amounts, if any, relating to tax and other payroll
deductions as the Employer may reasonably determine should be withheld pursuant
to any applicable law or regulation.

 

9.                                      Competitive Activities

 

(a)                                  The Executive agrees and acknowledges that
by virtue of his employment hereunder, he will maintain an intimate knowledge of
the activities and affairs of the Employer, including trade secrets, plans,
business plans, strategies, projections, market studies, customer information,
employee records and other internal proprietary and confidential information and
matters (collectively “Confidential Information”). As a result, and also because
of the special, unique and extraordinary services that the Executive is capable
of performing for the Employer or one of its competitors, the Executive
recognizes that the services to be rendered by him hereunder are of a character
giving them a peculiar value, the loss of which cannot be adequately or
reasonably compensated for by damages.

 

(b)                                 Except for the purpose of carrying out his
duties hereunder, the Executive will not remove or retain, or make copies or
reproductions of, any figures, documents, records, discs, computer records,
calculations, letters, papers, or recorded or documented information of any type
or description relating to the business of the Employer. The Executive agrees
that he will not divulge to others any information (whether or not documented or
recorded) or data acquired by him while in the Employer’s employ relating to
methods, processes or other trade secrets or other Confidential Information.

 

(c)                                  The Executive agrees that the Employer is,
and shall be, the sole and exclusive owner of all improvements, ideas and
suggestions, whether or not subject to patent or trademark protection, and all
copyrightable materials which are conceived by the Executive during his
employment, which relate to the business of the Employer, which are
confidential, or which are not readily ascertainable from persons or other
sources outside the Employer.

 

(d)                                 Unless the Executive’s employment is
terminated in connection with or following a Change in Control, then for a
period of one year after the termination of employment, the Executive shall not,
directly or indirectly, solicit, induce, encourage or attempt to influence any
client, customer or employee of the Employer to cease to do business with, or to
terminate any employee’s

 

7

--------------------------------------------------------------------------------


 

employment with, the Employer. The Executive shall not be subject to any of the
limitations set forth in the preceding sentence if the Executive’s employment is
terminated in connection with or following a Change in Control.

 

(e)                                  The Executive agrees that during the term
of his employment hereunder, except with the express consent of the Employer, he
will not, directly or indirectly, engage or participate in, become a director
of, or render advisory or other services for, or in connection with, or become
interested in, or make any financial investment in any firm, corporation,
business entity or business enterprise competitive with or to any business of
the Employer; provided, however, that the Executive shall not thereby be
precluded or prohibited from owning passive investments, including investments
in the securities of other financial institutions, so long as such ownership
does not require him to devote substantial time to management or control of the
business or activities in which he has invested. Notwithstanding anything to the
contrary contained in this Agreement, during the term of this Agreement, the
Executive shall have no employment contract or other written or oral agreement
concerning employment as an officer of a savings bank or any other financial
institution or financial institution holding company nor with any other entity
or person other than the Bank or the Corporation. The provisions of this Section
9(e) shall not be applicable if the Executive’s employment is terminated in
connection with or following a Change in Control.

 

(f)                                    The Employer shall be entitled to
immediate injunctive or other equitable relief to restrain the Executive from
failing to comply with any obligation under this Section 9 or from rendering his
services to persons or entities than the Employer, in addition to any other
remedies to which the Employer may be entitled under law. The right to such
injunctive or other equitable relief shall survive the termination by the
Employer of the Executive’s employment.

 

(g)                                 The Executive acknowledges that the
restrictions contained in this Section 9 are reasonable and necessary to protect
the legitimate interests of the Employer and that any violation thereof would
result in irreparable injuries to the Employer. The Executive acknowledges that,
if the Executive violates any of these restrictions, the Employer is entitled to
obtain from any court of competent jurisdiction, preliminary and permanent
injunctive relief as well as damages, and an equitable accounting of any
earnings, profits and other benefits arising from such violation, which rights
shall be cumulative and in addition to any other rights or remedies to which the
Employer may be entitled. The Executive further acknowledges that the provisions
of Sections 9(a), (b), (c), (f) and (g) shall remain in full force and effect
beyond the termination of the Executive’s employment for any reason, including
but not limited to termination in connection with or following a Change in
Control.

 

10.                               Assignability. The Employer may assign this
Agreement and its rights and obligations hereunder in whole, but not in part, to
any corporation, bank or other entity with or into which the Employer may
hereafter merge or consolidate or to which the Employer may transfer all or
substantially all of its assets, if in any such case said corporation, bank or
other entity shall by operation of law or expressly in writing assume all
obligations of the Employer hereunder as fully as if it had been originally made
a party hereto, but may not otherwise assign this Agreement or its rights and
obligations hereunder. The Executive may not assign or transfer this Agreement
or any rights or obligations hereunder.

 

8

--------------------------------------------------------------------------------


 

11.                               Notice. For the purposes of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when delivered or mailed by
first-class certified or registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth below:

 

To the Employer:

 

Secretary

 

 

Willow Financial Bank

 

 

170 South Warner Road

 

 

Wayne, Pennsylvania  19087

 

 

 

To the Executive:

 

Matthew D. Kelly

 

 

At his last address on file with

 

 

the Employer

 

12.                               Amendment; Waiver. No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by the Executive and such
officer or officers as may be specifically designated by the Board of Directors
of the Employer to sign on its behalf. No waiver by any party hereto at any time
of any breach by any other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. In addition, notwithstanding anything in this
Agreement to the contrary, the Employer may amend in good faith any terms of
this Agreement, including retroactively, in order to comply with Section 409A of
the Code.

 

13.                               Governing Law. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the United States where applicable and otherwise by the substantive laws of the
Commonwealth of Pennsylvania.

 

14.                               Nature of Obligations. Nothing contained
herein shall create or require the Employer to create a trust of any kind to
fund any benefits which may be payable hereunder, and to the extent that the
Executive acquires a right to receive benefits from the Employer hereunder, such
right shall be no greater than the right of any unsecured general creditor of
the Employer.

 

15.                               Headings. The section headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

16.                               Validity. The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provisions of this Agreement, which shall remain in
full force and effect.

 

17.                               Changes in Statutes or Regulations. If any
statutory or regulation provision referenced herein is subsequently changed or
re-numbered, or is replaced by a separate provision, then the references in this
Agreement to such statutory or regulatory provision shall be deemed to be a
reference to such section as amended, re-numbered or replaced.

 

9

--------------------------------------------------------------------------------


 

18.                               Counterparts. This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument.

 

19.                               Regulatory Actions. The following provisions
shall be applicable to the parties to the extent that they are required to be
included in employment agreements between a savings association and its
employees pursuant to Section 563.39(b) of the Regulations Applicable to All
Savings Associations, 12 C.F.R. §563.39(b), or any successor thereto, and shall
be controlling in the event of a conflict with any other provision of this
Agreement, including without limitation Section 5 hereof.

 

(a)                                  The Bank’s Board of Directors may terminate
the Executive’s employment at any time, but any termination by the Bank’s Board
of Directors, other than termination for Cause, shall not prejudice the
Executive’s right to compensation or other benefits under this Agreement.

 

(b)                                 If the Executive is suspended from office
and/or temporarily prohibited from participating in the conduct of the
Employer’s affairs by a notice served under Section 8(e)(3) or Section 8(g)(1)
of the Federal Deposit Insurance Act (“FDIA”) (12 U.S.C. §1818(e)(3) and
1818(g)(1)), the Employer’s obligations under this Agreement shall be suspended
as of the date of service, unless stayed by appropriate proceedings. If the
charges in the notice are dismissed, the Employer may, in its discretion:  (i)
pay the Executive all or part of the compensation withheld while its obligations
under this Agreement were suspended, and (ii) reinstate (in whole or in part)
any of its obligations which were suspended.

 

(c)                                  If the Executive is removed from office
and/or permanently prohibited from participating in the conduct of the
Employer’s affairs by an order issued under Section 8(e)(4) or Section 8(g)(1)
of the FDIA (12 U.S.C. §1818(e)(4) and (g)(1)), all obligations of the Employer
under this Agreement shall terminate as of the effective date of the order, but
vested rights of the Executive and the Employer as of the date of termination
shall not be affected.

 

(d)                                 If the Bank is in default, as defined in
Section 3(x)(1) of the FDIA (12 U.S.C. §1813(x)(1)), all obligations under this
Agreement shall terminate as of the date of default, but vested rights of the
Executive and the Employer as of the date of termination shall not be affected.

 

(e)                                  All obligations under this Agreement shall
be terminated pursuant to 12 C.F.R. §563.39(b)(5), except to the extent that it
is determined that continuation of the Agreement for the continued operation of
the Employer is necessary:  (i) by the Director of the Office of Thrift
Supervision (“OTS”), or his/her designee, at the time the Federal Deposit
Insurance Corporation (“FDIC”) enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) of the
FDIA (12 U.S.C. §1823(c)); or (ii) by the Director of the OTS, or his/her
designee, at the time the Director or his/her designee approves a supervisory
merger to resolve problems related to operation of the Bank or when the Bank is
determined by the Director of the OTS to be in an unsafe or unsound condition,
but vested rights of the Executive and the Employer as of the date of
termination shall not be affected.

 

10

--------------------------------------------------------------------------------


 

20.                               Regulatory Prohibition. Notwithstanding any
other provision of this Agreement to the contrary, any payments made to the
Executive pursuant to this Agreement, or otherwise, are subject to and
conditioned upon their compliance with Section 18(k) of the FDIA (12 U.S.C.
§1828(k)) and the regulations promulgated thereunder, including 12 C.F.R.
Part 359. In the event of the Executive’s termination of employment with the
Bank for Cause, all employment relationships and managerial duties with the Bank
shall immediately cease regardless of whether the Executive remains in the
employ of the Corporation following such termination. Furthermore, following
such termination for Cause, the Executive will not, directly or indirectly,
influence or participate in the affairs or the operations of the Bank.

 

21.                               Payment of Costs and Legal Fees and
Reinstatement of Benefits. In the event any dispute or controversy arising under
or in connection with the Executive’s termination is resolved in favor of the
Executive, whether by judgment, arbitration or settlement, the Executive shall
be entitled to the payment of (a) all legal fees incurred by the Executive in
resolving such dispute or controversy, and (b) any back-pay, including Base
Salary, bonuses and any other cash compensation, fringe benefits and any
compensation and benefits due to the Executive under this Agreement.

 

22.                               Entire Agreement. This Agreement embodies the
entire agreement between the Employer and the Executive with respect to the
matters agreed to herein. All prior agreements between the Employer and the
Executive with respect to the matters agreed to herein are hereby superseded and
shall have no force or effect, including the Prior Agreement, the agreement
between the parties dated January 20, 2005 and the agreement dated June 30, 2003
between Chester Valley Bancorp, Inc., First Financial and the Executive.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above.

 

Attest:

WILLOW FINANCIAL BANK

 

 

 

 

/s/ Joseph T. Crowley

 

By:

/s/ Donna M. Coughey

Joseph T. Crowley

 

Donna M. Coughey

Senior Vice President, Chief

 

President and Chief Executive Officer

 

Financial Officer and Corporate

 

 

Secretary

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

By:

/s/ Matthew D. Kelly

 

 

Matthew D. Kelly

 

 

11

--------------------------------------------------------------------------------